DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment to the claims filed on July 27, 2022 is entered.
	Claims 1-49, 51-57, 59-64, and 68 have been canceled.
	Claims 80-93 have been added.
	Claims 50, 58, 65-67, and 69-93 are pending and currently under consideration.

REASONS FOR ALLOWANCE

3.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed on July 11, 2022 and July 27, 2022 has obviated the previous rejections of record in the Office Action mailed on March 7, 2022.  The claims are drawn to a method of treating follicular lymphoma in a human by administering the bispecific anti-CD3εxCD20 antibody, rituximab and lenalidomide, wherein the bispecific antibody comprises the all six CDRs for binding CD3ε and CD20 antigens, and wherein the bispecific antibody is administered in the detailed cycles recited. The method is free of the prior art.  Accordingly, 50, 58, 65-67, and 69-93 are deemed allowable. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644